DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2019.

Drawings
The drawings were received on 12/30/2020.  These drawings are approved by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 18, 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 18, the phrase “wherein the first component is integral with the second component” renders the claim vague and indefinite since in claim 16 it was recited that “the second component having a bottom surface in contact with a portion of an exterior surface of the plurality of ridges” and that therefore if the first and second components are integral then there is no contact between the first and second components since they are integral with each other or made of a single piece of material.
In regard to claim 21, the phrase “the first side and side are curved” renders the claim vague and indefinite since the term “side” fails to positively refer back to “a second side” initially recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinas 6,186,087 in view of Magers et al. 5,127,355 or Rogers 2,497,797 and Thorpe 3,834,340.
In regard to claims 1 and 16, Vinas discloses a rod protector (28, 34, 36, 38) comprising a single opening (gap defined between 28 on one side and 34, 36, 38 on the opposing side) defined by an interior surface of a ridge (interior surface defined by a ridge 28, 34, 38; ridge not being particularly claimed) and a surface of the vessel (6) when mounted thereon (see Fig. 3), wherein the opening is configured for partially receiving multiple fishing rods (2) and removing the one or more fishing rods; and a cover (14) comprising a bottom surface (22, 24), a top surface (16), and a first side (diagonally extending outer sides of the device in Fig. 1 which have latch members 26) and a second side (vertical inner sides of the device in Fig. 1 which have hinges 28) opposite the first side (see Fig. 3), wherein the bottom surface of the cover is engaged with a portion of an external surface of the plurality of ridges (34), wherein the sides are the same height (see Fig. 2), wherein the cover comprises a safety surface (16, 18, 22), and wherein the cover is configured such that a fisherman can safely step on the cover (see col. 1, lines 5-9 & col. 3, lines 6-9 & lines 57-61; also the device of Vinas is positioned on either side of and adjacent to the boat chair in Fig. 1 which represent positions where the user will inherently step thereon), but does not disclose a plurality of openings.  Magers et al. disclose a fishing rod storage compartment for a boat with a rod protector (28, 64, 68) comprising a plurality of openings (64, 68) for receiving/removing one or more fishing rods (62), wherein the are defined by an interior surface of a plurality of ridges (64, 68) and a surface of a vessel (16, 18, 28, 30, 34) when mounted thereon (see Figs. 1-4); and a cover (70 with top 72, side wall 74, front 76) engaged with the rod protector (via 46).  Rogers discloses a rod shield comprising:  a rod protector (10) comprising a plurality of openings (16), wherein the plurality of openings (16) are configured for partially receiving one or more fishing rods (oars 17 are elongated objects similar to fishing rods) and removing the one or more fishing rods (17), wherein the plurality of openings (16) is defined by an interior surface of a plurality of ridges (12) and a surface of a vessel (underside of seat 13) when mounted thereon (openings 16 are bordered by underside/lower surface of 13 in Fig. 2); and a cover (13, 23) engaged with the rod protector (via 11, 22).  It would have been obvious to one of ordinary skill in the art to modify the rod protector of Vinas such that it has a plurality of openings which are defined by a surface of a vessel when mounted thereon in view of Magers et al. or Rogers in order to provide a means for organizing a plurality of fishing rods such that they are separately held in respective openings while utilizing a surface of the vessel to retain the fishing rods within their respective openings.  Vinas also does not disclose wherein the first side is taller than the second side.  Thorpe discloses a marine craft comprising a protector (1) configured for storing objects therein; a cover (17) engaged with the rod protector (via 23-26), the cover having a first side (right side of 17 in Fig. 1) and a second side (left side of 17 in Fig. 1), wherein the first side is taller than the second side (see Fig. 1 or 2; see col. 1, lines 12-20 which state “said cover having a top wall with downwardly depending flange walls which surround said perimetrical flange and extend downwardly below said upper surface in closed position of said cover 
In regard to claims 2 and 16, Vinas discloses wherein the safety surface comprises an anti-slip surface (corners and edges defined by 16, 18, 22 provide anti-slip features).
In regard to claim 3, Vinas discloses wherein the safety surface comprises a quick-dry surface (16 is exposed externally and can therefore dry relatively quickly).
In regard to claims 4 and 18, Vinas discloses wherein the cover (14) is integral with the rod protector (22 of 14 integrally assembled with 28; 14 & 28 are joined together to form a one-piece assembly).
In regard to claim 5, Vinas discloses wherein the cover is releasably locked to the rod protector (24 of 14 is releasably locked to 34, 36, 38).
In regard to claims 6 and 20, Vinas discloses wherein the cover (14) is engaged with the rod protector (28, 34, 36, 38) via an interference fit (22 at 28 & 24 at 34).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinas 6,186,087 in view of Magers et al. 5,127,355 or Rogers 2,497,797 and Thorpe 3,834,340 as applied to claim 1 above, and further in view of Fricano et al. 4,737,390.
Alternatively, Vinas does not disclose the safety surface comprising an anti-slip surface.  Fricano et al. disclose a molded article comprising a boat deck (40 in Fig. 4) with two non-slip surfaces (42), wherein non-slip properties are desirable in applications other than trays and that, for example, many boat parts are not prepared from molded, fiberglass-reinforced plastic, and it would be desirable to provide a non-slip surface therefor, and that such a finish would reduce the likelihood of a person inadvertently slipping when walking on the piece (see col. 1, lines 56-61).  It would have been obvious to one of ordinary skill in the art to modify the safety surface of Vinas such that it is an anti-slip surface in view of Fricano et al. in order to provide a surface upon which the person may step that prevents them from slipping on the boat given the wet conditions on the boat.
Claims 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinas 6,186,087 in view of Magers et al. 5,127,355 or Rogers 2,497,797 and Thorpe 3,834,340 as applied to claims 1, 16 above, and further in view of Dykes et al. 2005/02044983.
Vinas does not disclose wherein the first side has a circumferential dimension that is larger than a circumferential dimension of the second side or the first side and second side are curved.  Dykes et al. disclose a storage system for a boat comprising storage compartments (see opposing storage compartments to the left and right of box-like structure 43 in Figs. 1-2 which are laterally positioned with respect to structure 43) and wherein the first side and second side are curved (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the first and second sides of the cover such that the first side has a circumferential dimension that is larger than a circumferential dimension of the second side and wherein the first side and second side are curved in view of Dykes et al. in order to provide a cover which follows the contour of the hull of the vessel so as to maximize the storage space with respect to the vessel by making use of the available space on the vessel.
Claims 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinas 6,186,087 in view of Magers et al. 5,127,355 or Rogers 2,497,797 and Fricano et al. 4,737,390 and Thorpe 3,834,340.
In regard to claim 16, Vinas discloses a rod protector/first component (28, 34, 36, 38) comprising a single opening (gap defined between 28 on one side and 34, 36, 38 on the opposing side) defined by an interior surface of a ridge (interior surface defined by a ridge 28, 34, 38; ridge not being particularly claimed) and a surface of the vessel (6) when mounted thereon, wherein the opening is configured for partially receiving multiple fishing rods (2) and removing the one or more fishing rods; and a cover/second compartment (14) having a bottom surface (22, 24) in contact with a portion of an exterior surface of the ridge (34; see Fig. 2), the cover having a first side (diagonally extending outer sides of the device in Fig. 1 which have latch opposite the first side, wherein the sides are the same height (see Fig. 2), wherein the cover comprises a safety surface (16, 18, 22), and wherein the cover is configured such that a fisherman can safely step on the cover (see col. 1, lines 5-9 & col. 3, lines 6-9 & lines 57-61; also the device of Vinas is positioned on either side of and adjacent to the boat chair in Fig. 1 which represent positions where the user will inherently step thereon), but does not disclose a plurality of openings.  Magers et al. disclose a fishing rod storage compartment for a boat with a rod protector (28, 64, 68) comprising a plurality of openings (64, 68) for receiving/removing one or more fishing rods (62), wherein the openings are defined by an interior surface of a plurality of ridges (64, 68) and a surface of a vessel (16, 18, 28, 30, 34) when mounted thereon (see Figs. 1-4); and a cover (70 with top 72, side wall 74, front 76) engaged with the rod protector (via 46).  Rogers discloses a rod shield comprising:  a rod protector (10) comprising a plurality of openings (16), wherein the plurality of openings (16) are configured for partially receiving one or more fishing rods (oars 17 are elongated objects similar to fishing rods) and removing the one or more fishing rods (17), wherein the plurality of openings (16) is defined by an interior surface of a plurality of ridges (12) and a surface of a vessel (underside of seat 13) when mounted thereon (openings 16 are bordered by underside/lower surface of 13 in Fig. 2); and a cover (13, 23) engaged with the rod protector (via 11, 22).  It would have been obvious to one of ordinary skill in the art to modify the rod protector of Vinas such that it has a plurality of openings which are defined by a surface of a vessel when mounted thereon in view of Magers et al. or Rogers in order to provide a means for organizing a plurality opposite the first side, wherein the first side is taller than the second side (see Fig. 1 or 2; see col. 1, lines 12-20 which state “said cover having a top wall with downwardly depending flange walls which surround said perimetrical flange and extend downwardly below said upper surface in closed position of said cover whereby water and the like will flow downwardly from said cover outside said perimetrical flange…” and col. 3, lines 3-10 which state “hatch cover 17…has downwardly extending flange walls 18 which vary in depth commensurate with the recess side walls, the flange 19 adjacent .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinas 6,186,087 in view of Magers et al. 5,127,355 or Rogers 2,497,797 and Fricano et al. 4,737,390 and Thorpe 3,834,340 as applied to claim 16 above, and further in view of Dykes et al. 2005/02044983.
Vinas does not disclose wherein the first side has a circumferential dimension that is larger than a circumferential dimension of the second side.  Dykes et al. disclose a storage system for a boat comprising storage compartments (see opposing storage compartments to the left and right of box-like structure 43 in Figs. 1-2 which are laterally positioned with respect to structure 43) wherein the first side of the compartment (outermost sides of the two compartments which are adjacent the side wall of the boat) has a circumferential dimension (greater radius of curvature) that is larger than a circumferential dimension of the second side (innermost sides of the two compartments which are closest to box-like structure 43).  It would have been obvious to one of ordinary skill in the art to modify the first and second sides of the cover such that the first side has a circumferential dimension that is larger than a circumferential dimension of the second side in view of Dykes et al. or in order to provide a cover which follows the .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.  
In regard to applicant’s arguments concerning Ward, the Examiner agrees that rejections with respect to Ward as a reference have been overcome.
In regard to applicant’s argument that “none of the cited art discloses that the plurality of openings are formed by a combination of the claimed interior surface of the plurality of ridges and a surface of the vessel when mounted thereon in addition to the cover in contact with a portion of the exterior surface of the same ridges and that the cover also comprises a safety surface, as claimed.”, the Examiner contends that the main reference to Vinas discloses a single opening (see Figs. 1-3 of Vinas) for receiving a fishing rod defined by an interior surface of a ridge (28, 38, 34) and a surface of the vessel (6 of Vinas) when mounted thereon and a cover (14) with a bottom surface (24) in contact with a portion of the exterior surface of the ridge (34) and that the modifying reference of Magers et al. discloses ridges (64, 68) and a vessel surface (28) that define openings for receiving fishing rods (62) and that the modifying reference of Rogers discloses a plurality of ridges (12) and surface of a vessel (13) that defining openings (16) for receiving elongated articles such as fishing rods.  Furthermore, the top surface (16) of Vinas broadly comprises a safety surface since it has at least corners thereon that provide friction with any foot of a user which engages it and that also Fricano et al. .

Allowable Subject Matter
The Examiner would like to indicate to applicant that the following draft of independent claim 1 would be allowable over the prior art of record:
Claim 1.  A fishing rod shield comprising:
	a rod protector comprising a plurality of ridges with lower interior surfaces and upper external surfaces, a plurality of downwardly oriented concave openings defined by the lower [[an]] interior surfaces of the [[a]] plurality of ridges, the downwardly oriented concave openings having closed upper ends and open lower ends, wherein the open lower ends are bounded by [[and]] a surface of the vessel which extends across the open lower ends of the plurality of downwardly oriented concave openings when the rod protector is mounted thereon, the upper external surfaces of the plurality of ridges defining convex shaped portions, wherein the plurality of openings are configured for partially receiving one or more fishing rods and removing the one or more fishing rods; and
	a cover comprising a bottom surface, a top surface, and a first side and a second side opposite the first side, wherein the bottom surface of the cover is engaged with the convex shaped portions defined by the upper s of the plurality of ridges of the rod protector, and wherein the first side is taller than the second side and the top surface of the cover comprises a safety surface such that a fisherman can safely step on the cover.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA